Citation Nr: 1426243	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for the residuals of a left foot injury.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to June 1975, with additional service in the Army Reserve. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for residuals of a left foot injury and assigned a 10 percent rating effective October 31, 2003.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Court of Appeals for Veterans Claims has held that a request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran stated that her left foot disability prevents her from working as she cannot stand for long periods of time; therefore, she was terminated from employment.  See e.g., April 2006 Veteran statement; July 2008 Veteran statement at p. 11.  She reported that she was a government contract supervisor for Navy DOD for about 27 years, but she retired in the 1990s due to multiple medical problems.  See January 2012 VA examination.  The Veteran has also stated that she lost her job due to her left foot disability.  See December 2006 Veteran statement.  The Board finds that this is cogent evidence of unemployability, and therefore the Board has jurisdiction over this matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Because there is an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice regarding how to substantiate her claim for a TDIU, and she should be afforded VA examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the December 2011 remand, the Board directed the AOJ to afford the Veteran a VA examination and directed the VA examiner to provide an opinion as to whether the current residuals left foot disability result in limitation of the motion of the joints of the ankle and foot.  In January 2012, the Veteran was afforded a VA examination, and the VA examiner diagnosed the Veteran with residuals of left foot injury with residual scar with hallux valgus and mild to moderate osteoarthritis, first metatarsophalangeal (MTP) joint, status post akin bunionectomy.  The examiner noted that the Veteran's hallux valgus results in no symptoms.  The examiner also noted that there are no symptoms associated with Veteran's residual scar.  However, the examiner did not address whether the Veteran's osteoarthritis of the first MTP joint results in limitation of motion.  Because the examiner failed to address whether the Veteran's osteoarthritis results in limitation of motion, this opinion is not in conformity with the Board's December 2011 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

Also, the record shows that the AOJ requested private medical records from Dr. H. F. in February 2012.  However, there is no indication that a second request was issued to Dr. H. F. as is required under 38 C.F.R. § 3.159.  Therefore, further attempts to obtain these records are warranted.  38 C.F.R. § 3.159.  The Board notes that in a prior VA Form 21-4142 received by VA in April 2007, the Veteran indicated that she was treated with Dr. H. F. from 2005 to 2006.  

The record shows that the Veteran is receiving Social Security disability benefits due in part to her service-connected left foot disability.  See March 2010 Social Security Administration (SSA) decision.  SSA records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2. Contact the Veteran and request that she authorize the release of non-VA medical records from Dr. H. F., to include records from 2005 to 2006.  Attempts should be made to obtain these records.  All attempts to fulfill this development should be documented in the claims file.    

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Obtain VA treatment records from January 2012 to present.  

Associate any records obtained with the claims file or on Virtual VA/ VBMS.  

5. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6. Afterwards, schedule the Veteran for VA examinations to determine the current nature and severity of the Veteran's residuals of a left foot injury and, in connection with TDIU, the functional impairment resulting from her service-connected residuals of a left foot injury. 
 
The examiner should perform all necessary procedures, to include an interview of the Veteran and range of motion testing.  

(a) Please address the current nature and severity of the residuals of a left foot injury. 

Please address whether the Veteran's residuals of a left foot disability result in limitation of motion of the joints of the ankle and foot.  

If there is limitation of motion of the ankle, please address whether such limitation is a manifestation of the service-connected residuals of a left foot injury.  

Please address whether the Veteran's left foot osteoarthritis of the first MTP joint results in limitation of motion of the joints of the foot.   See January 2012 VA examination.

If limitation of motion is found, please note the extent of limitation in terms of degree of limited range of motion.  The examiner should set forth the extent of any functional loss present for the service-connected residuals of a left foot injury due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.    

(b) Please comment on the functional impairment resulting solely from the Veteran's service-connected residuals of a left foot injury.   

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

7. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, please undertake corrective action before the claims file is returned to the Board.  

8. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, to include on the basis of TDIU, and furnish the Veteran and her representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Also send the appellant a copy of the August 2012 supplemental statement of the case as such was returned as undeliverable.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



